DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to, and should begin with: “A gas sensor includes a first sensor part that can detect the concentration of the mixture of a first gas and a second gas…” Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a first sensor part that can detect a concentration of a mixture of a first gas and a second gas…”

Claim 3 is objected to because of the following informalities, and should be:
“…wherein 

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al. (U.S. Pub. 2009/0193872).

Regarding claim 1, Tokuda discloses (Figs. 1-6) a gas sensor 10 [0034] comprising: 
a first sensor part 100 [0045] that can detect a concentration of a mixture of a first gas (carbon monoxide: [0054]) and a second gas (i.e. exhaust gas, except for carbon monoxide: [0054]); 
a second sensor part 100’ [0055] having higher detection sensitivity with respect to the second gas (i.e. to the rest of the exhaust gas) than with respect to the first gas (carbon monoxide: [0054]; which it is not sensitive to: [0054]); and 
a signal processing circuit that subtracts a concentration of the second gas (i.e. exhaust gas, except for carbon monoxide: [0054]) detected by the second sensor part 100’ from a mixture concentration detected by the first sensor part to derive a concentration of the first gas [0056]-[0057].



Regarding claim 3, Tokuda discloses (Figs. 1-6) the first gas is closer in heat conductivity to a measuring environmental atmosphere than the second gas is (implicit), and wherein the second sensor part 100’ is a heat conduction type sensor (i.e. the resistance changes with the temperature: [0056]).

Regarding claim 15, Tokuda discloses (Figs. 1-6) the signal processing circuit corrects a difference (corrects for the temperature of the gas itself: [0056]) between detection sensitivity with respect to the second gas by the first sensor part 100 [0056] and detection sensitivity with respect to the second gas by the second sensor part 100’ [0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (U.S. Pub. 2009/0193872) in view of Fleischer et al. (U.S. Pub. 2012/0047995).

Tokuda does not disclose the second gas is ethanol, acetic acid, or an organic deodorant.
Fleischer discloses the second gas is ethanol [0034].
Since the art recognizes that Fleischer’s sensor is an equivalent of Tokuda’s, and known for the same purpose of detecting carbon monoxide in an exhaust environment, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tokuda’s device so that the second gas is ethanol (i.e. operates in an exhaust environment comprising ethanol), as taught by Fleischer.  See MPEP 2144.06(II).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (U.S. Pub. 2009/0193872) in view of Faber (EP 0849588).
Also, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (U.S. Pub. 2009/0193872), in view of Fleischer et al. (U.S. Pub. 2012/0047995), and further in view of Faber (EP 0849588).

Regarding claims 5 and 16, Tokuda discloses the first sensor part 100 includes a first resistor [0056] and a catalyst 150 [0054] disposed near the first resistor [0056], and wherein the second sensor part 100’ includes a second resistor [0056] and does not include a catalyst near the second thermistor [0056].
Tokuda does not disclose that the temperature measuring element is a thermistor.

Since the art recognizes that Faber’s thermistor is an equivalent of Tokuda’s temperature detecting element (Faber: page 6, lines 40-41), and known for the same purpose of measuring a gas fraction, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tokuda’s device so that the temperature measuring element is a thermistor, as taught by Fleischer.  See MPEP 2144.06(II).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (U.S. Pub. 2009/0193872) in view of Sloo et al. (U.S. Pub. 2015/0100167).

Regarding claim 14, Tokuda is applied as above, but does not disclose the signal processing circuit calculates the concentration of the first gas in a predetermined detection cycle, and wherein a detection cycle is reduced when the concentration of the second gas detected by the second sensor part exceeds a predetermined value.
Sloo discloses the signal processing circuit calculates the concentration of the first gas in a predetermined detection cycle [0107], and wherein a detection cycle is reduced when the concentration of the second gas detected by the second sensor part exceeds a predetermined value (i.e. “increases the frequency it samples the air for CO upon detecting a threshold level increase in the amount of CO” – [0107]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tokuda’s device so that the signal processing circuit 
Such a modification would alert the user of an alarm condition in a more accurate and timely manner (Sloo: [0107]).

Allowable Subject Matter
Claims 6-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852